IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 434 WAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 LAVELLE JOHNSON,                              :
                                               :
                     Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Did the Superior Court err in ruling that the search warrant obtained
             to search [Petitioner’s] cell phone was not unconstitutionally
             overbroad, under the Pennsylvania Constitution, by allowing an
             essentially unlimited search of the device for evidence of illegal
             narcotics and firearm possession?